Title: From George Washington to Colonel John Cadwalader, 27 December 1776
From: Washington, George
To: Cadwalader, John



Dear Sir
Head Qrs Newton [Pa.] Decr 27th 1776

I was just now favoured with your Two Letters of the 25th and 26th Instant and regret much the cause that prevented your passing the River. had it not been for this accident, I am persuaded our Plans would have been accomplished to our utmost wishes. The same Obstacle 

hindered Genl Ewin from giving his aid and cooperating in the attack on Trenton. could we have had his force to have secured the Pass over the Bridge, The whole of the Enemy must have fallen into our hands; But availing themselves of this circumstance, all that could, retreated with the greatest precipitation without making the least opposition. Those that remained drew up but in such confusion & disorder that they were incapable of making a successfull resistance. You have the number of Officers &c. below. the Damage we sustained was very inconsiderable, not more than a private or two killed, One or two wounded & Captn Washington of the third Virginia Regiment. I should have most certainly pursued those that retreated had it not been for the distressed situation of my Troops (about Three or four & twenty hundred in number) who had experienced the greatest fatigue in breaking a passage through the ice and all the Severities of rain, & Storm. This with the apprehension that we could receive no Succours, and that the difficulty of passing & repassing the River might become greater, led us to conclude our return eligible. The Officers & Men who were engaged in the Enterprize behaved with great firmness, perseverance & bravery and such as did them the highest honour.
I shall be extremely ready, and it is my most earnest wish, to pursue every means that shall seem probable to distress the Enemy and to promise success on our part. If we could happily beat up the rest of their Quarters bordering on & near the River, it would be attended with the most valuable consequences. I have called a meeting of the General Officers to consult of what measures shall be next pursued & would recommend that you & Genl Putnam should defer your intended Operations till you hear from me. Perhaps it may be Judged prudent for us to pass here with the force we have if it is practicable or if it is not, that I may come down to you & afford every assistance in my power. We will try to concert a Plan & upon such principles as shall appear to promise success. Please to give me frequent information of the State of the River & Whether it is to be passed in Boats or whether the Ice will admit of a passage. I am in haste Dr Sir with much esteem Yr Most Obedt Servt

Go: Washington

